IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STEPHANIE JONES
211 Tall Pines Drive
West Chester, PA 19380

Plaintiff
VS.

EASTERN AIRLINES, LLC
550 E. Swedesford Road, #210
Wayne, PA 19087

and
JOSEPH MAROTTA
c/o Eastern Airlines, LLC
550 E. Swedesford Road, #210
Wayne, PA 19087

and
STEVE HARFST
c/o Eastern Airlines, LLC
550 E. Swedesford Road, #210
Wayne, PA 19087

Defendants

1. This Court has original subject matter jurisdiction of this case under 28 U.S.C, §§1331
and 1341 and 42 U.S.C. §2000e-5, inasmuch as the matters in controversy are brought pursuant to

the Families First Coronavirus Response Act (“FFCRA”), Pub.L. No. 116-127, 134 Stat. 178

(2020).

2. Venue is proper in the Eastern District of Pennsylvania because at the time of the

incidents in question, Plaintiff lived in Chester County, Plaintiff worked in Chester County, and

: CIVIL ACTION —- LAW

: No, 2:20-cv-01927-RBS

: JURY TRIAL DEMANDED

AMENDED COMPLAINT

 

JURISDICTION

Eastern Airlines, LLC had its principal place of business in Chester County.

 
FACTUAL ALLEGATIONS

3. Plaintiff Stephanie Jones (“Plaintiff”) is an adult Chester County resident living at 211
Paul Pines Drive, West Chester, PA 19380.

4. Defendant Eastern Airlines, LLC (hereinafter “Defendant Eastern Airlines’) is a
corporation with a business address of 550 E. Swedesford Road, #210, Wayne, PA 19087.

5. Defendant Joseph Marotta (hereinafter “Defendant Marotta’) at all times relevant
hereto was Defendant Eastern Airlines, LLC’s Human Resource Consultant with a business
address of 550 E. Swedesford Road, #210, Wayne, PA 19087.

6. Defendant Steve Harfst (hereinafter “Defendant Harfst”) at all times relevant hereto
was Defendant Eastern Airlines, LLC’s Chief Executive Officer with a business address of 550 E.
Swedesford Road, #210, Wayne, PA 19087.

7. At all relevant times, Defendant Eastern Airlines is a company with less than 500
employees subject to the recently-enacted Families First Coronavirus Response Act (FFCRA),
which in turn is comprised of the Emergency Paid Sick Leave Act (EPSLA) and the Emergency
Family and Medical Leave Expansion Act (EFMLEA). Defendant is also subject to the Family
and Medical Leave Act (FMLA) and the Fair Labor Standards Act (FLSA).

8. The EPSLA and EFMLEA were two new emergency paid leave requirements passed
by Congress and signed by the President under the circumstances of the unprecedented public
health emergency of the COVID-19 global pandemic. At the time the law was passed, numerous
state governments, including Pennsylvania’s, had issued shut down orders requiring schools and
workplaces to be closed and residents to remain at home except for essential life-sustaining

activity.

 
9, Defendant Eastern Airlines received a U.S. government bailout of at least $9,259,648
under the CARES Act, which was intended for payroll support due to the COVID-19 crisis.

10. On October 1, 2019, Plaintiff was hired to work for Defendant Eastern Airlines as the
Director of Revenue Management earning $125,000 a year plus benefits.

11. Plaintiffis a single mother with an 11-year-old son.

12. Plaintiff's son could not go to school because it was closed due to the coronavirus.

13. Plaintiff requested a discussion of her options because of the childcare issues brought
about from the school closure.

14. The FFCRA was enacted on March 18, 2020, as an amendment to the FMLA and the
FLSA. The FFCRA provided employees with additional rights to paid and unpaid leave, and to
be paid unpaid wages in licu of paid leave, in addition to the rights already provided in FMLA and
FLSA. In March 2020, Plaintiff was entitled to be free from retaliation under FMLA and FLSA
for expressing her intention to avail herself in the future of her rights under FMLA and FLSA, as
amended by FFCRA.

15. On March 20, 2020, the United States Department of Labor (DOL) issued a press
release concerning the newly-passed FFCRA. In that press release, the DOL informed employers
that “small and midsize employers can begin taking advantage of two new refundable payroll tax
credits, designed to immediately and fully reimburse them, dollar-for-dollar, for the cost of
providing Coronavirus-related leave to theix employees. This relief to employees and small and
midsize businesses is provided under the Families First Coronavirus Response Act (Act), signed.
by President Trump on March 18, 2020.” Not only did the DOL not mention that the FFCRA
would not take effect until April 1, the DOL told the public they could begin taking advantage of

the program “immediately.”

 
16. Both the FMLA and the FFCRA require that an employee who anticipates a need for
leave give her employer as much notice as is practicable in advance of the leave. 29 U.S.C.
§2612(e) (at least thirty days, or as soon as is practicable); 29 U.S.C. §2620(c). Further,
regulations require employees to provide notice of leave pursuant to the employer’s usual notice
practices of the need for leave absent unusual circumstances. 29 C.F.R. §826.90(d). Moreover,
regulations provide the employee must provide the employer with documentation in support of
paid sick leave or expanded family and medical leave, including a signed statement containing the
following: (1) The employee’s name; (2) the date(s) for which the leave is requested; (3) the
COVID-19 qualifying reason for leave; and (4) a statement that the employee is unable for work
or telework because of the COVID-19 qualifying reason. 29 C.F,R, §826.100. As of March 25,
2020, the DOL had available a model notice for employers to post in each applicable workplace
covered by the FFCRA pertaining to employee rights (WHD1422 REV 03/20) and for notice to be
sent to the employees by e-mail or direct mail. As of March 18, 2020, Plaintiff was pre-eligible.
The emergency leave contemplated by the EPSLA and EFMLEA law anticipates employees would
be seeking to learn more about their rights, giving notice, and applying for emergency leave to the
employer immediately after the passage of the FFCRA given the exigent circumstances of how the
COVID-19 crisis had impacted the United States, and indeed, the whole world and that activity
would be protected from interference, discrimination, and retaliation.

17. Before March 20, 2020, Plaintiff had oral discussions and web chat discussions on
“TEAMS,” a web interaction program, with supervisor Josh Bustos, concerning her childcare
issues and options.

18. On Friday, March 20, 2020, Plaintiff had a discussion with Mr. Bustos before noon and

with Ken Johnson, the Vice President of Commercial, after 5 p.m., about the heavy level of work
she was doing and her childcare responsibilities. Plaintiff asked for a limited period (2 hours a
day) of flex time to handle her childcare issues and the continued ability to work at home. This
inquiry remained unanswered at that time.

19. On Friday, March 20, 2020, Plaintiff also raised her childcare issues with the Manager
of Compliance Programs in Human Resource, Kim Kelleher, via e-mail about 5:50 p.m., and asked
for her options in light of her son’s situation, one of which Plaintiff raised was unemployment.

20. Ms. Kelleher forwarded Plaintiff’s email to Defendant Marotta who was acting as
Defendant’s chief Human Resource official even though he appears to technically be a consultant.
He responded to the e-mail after it had been forwarded, but only did so several days later as
described below.

21. On Sunday, March 22, 2020, Plaintiff sent an e-mail to Mr. Bustos and Mr. Johnson
indicating she had not heard back from them regarding her need for continued flexibility to work
at home.

22. On Monday, March 23, 2020, Plaintiff had a tele-meeting via phone with Defendant
Marotta.

23, Plaintiff raised her potential leave eligibility under the FFCRA with him.

24, Plaintiff and Defendant Eastern Airlines at all relevant times met the criteria for
Plaintiff to take FFCRA leave on the effective date of the FFCRA.

25. Defendant Marotta told Plaintiff over the telephone that she was eligible for leave,
stating that her options were to either resign or take a leave.

26, On or about Tuesday, March 24, 2020, Plaintiff formally requested that Defendant
Eastern Airlines provide her with leave to care for her son. Plaintiff specifically referred to family

and medical leave and the FFCRA.

 
27. A request for leave to care for a family member is protected activity under the FMLA
and the FFCRA. An inquiry about an employee’s rights under FFCRA is protected activity under
the Fair Labor Standards Act, as the FFCRA amended the FLSA and expanded employee leave
and pay rights under the FLSA.

28. Plaintiff requested FMLA/FFCRA leave in the following email directed to Defendant
Marotta, who worked in a Human Resource consultant role for Defendant Eastern Airlines, with a
copy of the email being sent to Defendant Eastern Airline’s Chief Executive Officer Steve Harfst:

From: Stephanie Jones <sjones@goeasternair.com>

 

Sent: Tuesday, March 24, 2020 12:07 PM

To: Joe Marotta <jmarotta(@goeasternair.com>

 

Ce: Steve Harfst <sharfst(goeasternair.com>

 

Subject: Leave
Hello Joe,

Thank you calling me yesterday to discuss my concerns. I agree that
these are unprecedented times and we are all trying to navigate
through this pandemic the best we can. Just to recap our
conversation: Ken and Josh expected for me to come into the office
on Monday even though schools and childcare are unavailable. In an
email, I respectfully asked for the flexibility to continue to do my job
from home and also help my son stay on task with his school
work. As of today, I have not heard a response from Ken or Josh
regarding my request. I have asked a fellow employee in a similar
situation how they are managing and they said that their leader has
been understanding and flexible in this situation. If we are working at
the same company, I am not sure why I am excluded from the same.

You did ask me under normal circumstances would I be able to
balance work and home. To reiterate, under normal circumstances my
son would be at school being taught and provided for by the school
system Monday-Friday. I would be at work doing the day to day
duties expected of me. Because these are not normal circumstances,
the challenge is being expected to work normal hours, nights,
weekends and balancing home. I asked for flexibility and
unfortunately it seems like I am not eligible for that option. My work
ethic has been impeccable. I have worked long hours/weekends to
help set the ground work and foundation of where commercial service
is today. I enjoy my job and am proud to be part of the Eastern
story. In our phone conversation, you said that Eastern has to put the
operations first above all and I completely understand. You said you
cannot make Ken or Josh be flexible. You said my options are to
resign or take leave. I have to put my family first and I am
respectfully asking you to proceed with the process of the expanded
family and medical leave under the Families First Coronavirus
Response Act. Please let me know what information you need from
me in order to file the necessary paperwork.

Respectfully,
Stephanie
29. Defendant Marotta responded in a fashion that showed open hostility to Plaintiff's
request for leave:
Hello Stephanie,

The way we left it yesterday after spending a great deal of time hearing
your concerns yesterday was I specifically advised that I would get
back to you shortly. You apparently have chosen not wait even 24
hours for a response even though you are currently working from
home. As I advised yesterday, People Services will work with you,
but by sending emails such as below, you make it harder and more
difficult for yourself, and for us. You will get a response shortly. I did
in fact speak with Ken Johnson yesterday following our phone call. I
am also well aware of the various new laws that you’ve had time to
look up while at home. As I mentioned yesterday the new laws are
there as a safety net for employees not as a hammer to force
management into making decisions which may not be in the best
interest of the company or yourself.

I will reach back out as I committed shortly and when I have
something to communicate.

30. No one from Defendant Eastern Airlines got back to Plaintiff on Wednesday,
March 25, 2020 or Thursday, March 26, 2020.

31. Defendant Eastern Airlines did not fill out the FFCRA paperwork for Plaintiff or seek

 
the mandated information required by federal regulation from the Plaintiff so the FFCRA
documentation could be processed internally.

32. Atno time did Defendants provide Plaintiff with any notices of her rights under FMLA
or any other statute. Defendants never informed Plaintiff that she was not eligible for leave, or
that she was eligible for leave in the future but not at present, or why.

33. Plaintiff was terminated on March 27, 2020.

34, Defendant Marotta terminated Plaintiff in a phone call.

35. Defendant Marotta claimed that these were unprecedented times, that it was in the best
interests of the parties to part ways, and alluded to “conflict” between Plaintiff and others at the
company.

36. Plaintiff vociferously denied any conflict and indicated there was no documentation to
back Defendant Marotta’s claim.

37. Defendant Marotta said he was not going to get into specifics, but Ken Johnson said
there was conflict and Defendant Harfst said there was conflict.

38. Several employees of Defendant Eastern Airlines called Plaintiff requesting
information on bow to do certain aspects of her duties between the time she requested
FMLA/FFCRA leave on March 24, 2020 and the time she was terminated on March 27, 2020.

39, At no time did management respond to Plaintiffs leave request.

40. Defendant Eastern Airlines was not eligible for an exemption under the FFCRA, having
50 or more employees and, indeed, did not seek or obtain an exemption.

41. Defendant Eastern Airlines and/or its managers, agents, representatives, or employees
terminated Plaintiff in order to avoid having to accommodate Plaintiff with rightful FFCRA leave

once the employee became eligible for leave or to otherwise punish her for requesting such leave
and thereby chilling the exercise of protected activity among employees.

42. Plaintiff was the only Black Director at Eastern Airlines, and one of very few Black
women in management.

43. Throughout Plaintiff's employment with Defendant Eastern Airlines, Defendants and
their agents and employees treated Plaintiff differently than similarly-situated non-Black
employees. For example, Defendants allowed similarly-sttuated non-Black employees and third
party vendors to attend the inaugural flight to Ecuador in mid-January 2020, but did not allow
Plaintiff to attend even though it was typical that people in her job, Director of Network Planning,
would go in the airline industry.

44, Defendants permitted non-Black employees to delegate tasks to Plaintiff that were
menial or unpleasant, which were not within Plaintiffs normal job duties.

45. During the COVID-19 emergency, Plaintiff and many other employees performed all
of their duties from home by telecommuting. At one point, Defendants informed Plaintiff that they
wanted her to come in to the office to work instead of tele-commuting. Defendants were aware
that Plaintiff preferred to work from home because she had a young child whose school was closed,
as well as an elderly mother with asthma who was sick with symptoms including a severe cough.
Similarly-situated non-Black, non-Afirican-American employees were allowed to work remotely.
Plaintiff’s position could be performed, and had been performed for a week by Plaintiff, remotely.
Management would not tell Plaintiff why she could not work remotely but non-Black employees
were allowed to do so.

46. Defendants displayed negative attitudes toward Black people. For example, on and
around Martin Luther King Day, Defendant Harfst said about a customer whose people had off,

“These people will take off for anything.”

 
47, Plaintiff believes and avers that Defendants’ differential treatment of her, and the
termination of her employment, was because of her race and color, Black.

48. Plaintiff was replaced by a non-Black man shortly after her termination.

49, Defendant Eastern Airlines has caused Plaintiff to lose wages because of its conduct.

50. Plaintiff is entitled under the FMLA/FLSA/FFCRA to liquidated damages (including
interest) unless the employer (Defendant Eastern Airlines) proves its actions were in good faith
compliance with the FMLA/FLSA/FFCRA and that it had objectively reasonable grounds to think
its conduct did not violate the FMLA/FLSA/FFCRA.

51. Defendant Eastern Airlines, by and through its CEO, managers, HR officials, and HR
consultants, many of the foregoing holding positions of authority, violated Plaintiffs rights under
the FMLA/FLSA/FFCRA willfully qualifying her for liquidated damages.

52. Plaintiff is entitled to equitable relief, including reinstatement to her former position or
one she would have held except for the actions of Defendant(s).

53. Plaintiff's counsel has incurred attorney’s fees and costs which are recoverable under
the FMALA/FLSA/FFCRA,

54. Defendant Eastern Airlines’ management and Human Resource officials/consultants
perpetrated, aided or abetted illegal conduct under the FMLA/FLSA/FFCRA by Defendant Eastern
Airlines by the aforesaid conduct. Defendants conduct was wanton, willful, intentional, or in
reckless disregard of the illegality of their conduct and otherwise meeting the mental state
appropriate for punitive damages.

55. Plaintiff sustained damages as a result of Defendant Eastern Airlines’ conduct,
including lost compensation and benefits (including medical benefits, 401K and life insurance

contributions, and other benefits) and actual monetary losses, liquidated damages, attorney’s fees,

10

 
costs and witness fees, and is entitled to equitable relief, including reinstatement, and an additional
amount for the tax consequences for an award in Plaintiff's favor under the Third Circuit’s ruling
in Eshelman vy. Agere Systems, Inc., 554 F.3d 426 (3d Cir. 2009).

56, There is a causal link between the adverse actions and the employment actions herein.

COUNT I

FAMILY AND MEDICAL LEAVE ACT/FAIR LABOR
STANDARDS ACT/FAMILIES FIRST CORONAVIRUS RESPONSE ACT

STEPHANIE JONES y, EASTERN AIRLINES, LLC
FMLA/FLSA/FFCRA INTERFERENCE

57. Plaintiff incorporates paragraphs | through 56 herein by reference.

58. Defendant Eastern Airlines is a company with less than 500 employees and is thus
subject to the FMLA, FLSA and the FFCRA.

59, Plaintiff was eligible for sick leave and paid and unpaid leave under the FMLA and
FFCRA. Plaintiff was eligible for FLSA damages in the event that Defendants unlawfully denied
her leave to which she was entitled.

60. Plaintiff gave notice of her need for leave and requested leave because she perceived
she was unable to work because of a bona fide need to care for her child (under 18 years of age)
whose school or childcare provider was closed or unavailable for reasons related to COVID-19.
Plaintiff did not specify on what date she wished her leave to begin, she merely notified Defendants
of her desire to avail herself of her rights under FMLA and FFCRA and formally requested the
pertinent FFCRA documents to fill out to take the leave.

61. By referring expressly to the FFCRA, which amends the FMLA to provide additional
remedies to employees who are denied leave unlawfully, Plaintiff was expressing her intention to

invoke her rights under the FMLA.

11

 
62. By referring expressly to the FFCRA, which amends the FLSA to provide additional
remedies to employees who are denied leave unlawfully, Plaintiff was expressing her intention to
invoke her rights under the FLSA.

63. By referring to the FMLA, Plaintiff was expressing her intention to also invoke her
rights under the FMLA.

64. Plaintiff was terminated as a result of her protected activity under all the foregoing laws
and their implementing regulations.

65. Defendant Eastern Airlines unlawfully interfered with, restratned, or denied the
exercise of (or attempt to exercise) any rights provided by the FMLA, the FLSA, and the FFCRA,
and/or otherwise discharged or discriminated against Plaintiff because of conduct protected by the
FMLA, the FLSA and the FFCRA.,

66. Defendant Eastern Airlines violated the foregoing Acts and their implementing
regulations which constituted interfering with, restraining, or denying the exercise of rights under
the Acts.

67, Defendant Eastern Airlines “interfered” with Plaintiff by discriminating or retaliating
against Plaintiff for exercising or attempting to exercise her rights under the Acts.

68. Defendant Eastern Airlines unlawfully retaliated and otherwise discriminated against
Plaintiff because of conduct protected by the FMLA, the FLSA and the FFCRA.

69. Defendant Eastern Airlines’ conduct was not in good faith and Defendant Eastern
Airlines did not have reasonable grounds for believing it did not violate the FALA/FLSA/FFCRA.

70. Defendant Eastern Airlines’ conduct was willful and Defendant Eastern Airlines

intended to deprive Plaintiff of rights under the FMLA/FLSA/FFCRA.

12

 
71. Defendant Eastern Airlines willfully interfered with and punished Plaintiff for
exercising her FALA/FLSA/FFCRA rights.

72. Defendant Eastern Airlines illegally terminated Plaintiff in violation of the FMLA, the
FLSA and the FFCRA.

73. There is a causal link between the adverse actions and the employment actions herein,
including the termination of Plaintiff.

74. Plaintiff sustained damages as a result of Defendant Eastern Airlines’ conduct.

75. Defendant Eastern Airlines is liable for liquidated damages.

WHEREFORE, Plaintiff demands the following relief: (1) wages, employment benefits or
other compensation denied or lost by such violation, including but not limited to back and front
pay; (2) an amount of liquidated damages unless Defendant Eastern Airlines’ violation was in good
faith and Defendant Eastern Airlines had reasonable grounds for believing it did not violate the
Act; (3) equitable relief such as employment, reinstatement or promotion or payment of health
care expenses; (4) a reasonable attorney’s fee; (5) Plaintiff's expert witness fee, if any; (6)
reinstatement to her former position (with all back benefits she would have been entitled to); (7)
other costs of the action; (8) interest; and (9) an additional amount for the tax consequences for an
award in Plaintiffs favor under the Third Circuit’s Eshelman doctrine.

COUNT I

FAMILY AND MEDICAL LEAVE ACT, FAIR LABOR
STANDARDS ACT AND FAMILIES FIRST CORONAVIRUS RESPONSE ACT

STEPHANIE JONES v. JOSEPH A. MAROTTA
EMLA/FLSA/FFCRA INTERFERENCE

76. Plaintiff incorporates paragraphs | through 75 herein by reference.

13

 
77. At all times, Defendant Marotta was acting in an agency and representative capacity
with Defendant Eastern Airlines.

78. Plaintiff was eligible for sick leave and paid and unpaid leave under the FMLA and the
FFCRA. Plaintiff was eligible for FLSA damages in the event that Defendants unlawfully denied
her leave to which she was entitled.

79, Plaintiff requested leave because she perceived she was unable to work because of a
bona fide need to care for her child (under 18 years of age) whose school or childcare provider
was closed or unavailable for reasons related to COVID-19.

80. Plaintiff was terminated as a result of her protected activity.

81. Defendant Marotta knew that Plaintiff requested FMLA/FFCRA leave.

82. Defendant Marotta was angered by Plaintiff's request for FMLA/FFCRA leave.

83. Plaintiff was terminated as a result of her protected activity under all the foregoing laws
and their implementing regulations.

84. Defendant Marotta unlawfully interfered with and otherwise discriminated against
Plaintiff because of conduct protected by the FMLA, the FLSA and the FFCRA.

85. Defendant Marotta unlawfully interfered with, restrained, or denied the exercise of (or
attempt to exercise) any rights provided by the FMLA, the FLSA, and the FFCRA, and/or
otherwise discharged or discriminated against Plaintiff because of conduct protected by the FMLA,
the FLSA and the FFCRA.

86. Defendant Marotta violated the foregoing Acts and their implementing regulations
which constituted interfering with, restraining, or denying the exercise of rights under the Acts.

87. Defendant Marotta “interfered” with Plaintiff by discriminating or retaliating against

Plaintiff for exercising or attempting to exercise her rights under the Acts.

14
88. Defendant Marotta’s conduct was not in good faith and Defendant Marotta did not have
reasonable grounds for believing he did not violate the FMLA/FLSA/FFCRA.

89. Defendant Marotta’s conduct was willful and Defendant Marotta intended to deprive
Plaintiff of rights under the FALA/FLSA/FFCRA.

90. Defendant Marotta willfully interfered with and punished Plaintiff for exercising her
FMLA/FLSA/FFCRA rights.

91. There is a causal link between the adverse actions and the employment actions herein,
including the termination of Plaintiff.

92. Plaintiff sustained damages as a result of Defendant Marotta’s conduct.

93. Defendant is liable for liquidated damages.

WHEREFORE, Plaintiff demands the following relief: (1) wages, employment benefits or
other compensation denied or lost by such violation, including but not limited to back and front
pay; (2) an amount of liquidated damages unless Defendant Marotta’s violation was in good faith
and Defendant Marotta had reasonable grounds for believing he did not violate the Act; (3)
equitable relief such as employment, reinstatement or promotion or payment of health care
expenses; (4) a reasonable attorney’s fee; (5) Plaintiff's expert witness fee, if any; (6) reinstatement
to her former position (with all back benefits she would have been entitled to); (7) other costs of
the action; (8) interest; and (9) an additional amount for the tax consequences for an award in

Plaintiff's favor under the Third Circuit’s Eshelman doctrine.

15
COUNT UE

FAMILY AND MEDICAL LEAVE ACT/
FAMILIES FIRST CORONAVIRUS RESPONSE ACT

STEPHANIE JONES vy. STEVE HARFST
FMLA/FLSA/FFCRA VIOLATIONS

94. Plaintiff incorporates paragraphs | through 93 herein by reference.

95. Atall times, Defendant Harfst was acting in an agency and representative capacity with
Defendant Eastern Airlines.

96. Plaintiff was eligible for sick leave and paid and unpaid leave under the FMLA and the
FFCRA.

97. Plaintiff requested leave because she perceived she was unable to work because of a
bona fide need to care for her child (under 18 years of age) whose school or childcare provider
was closed or unavailable for reasons related to COVID-19.

98. Plaintiff was terminated as a result of her protected activity.

99, Defendant Harfst knew that Plaintiff requested FMLA/FFCRA leave.

100. Defendant Harfst was involved in the decision to terminate Plaintiff.

101. Plaintiff was terminated as a result of her protected activity under all the foregoing laws
and their implementing regulations.

102. Defendant Harfst unlawfully interfered with and otherwise discriminated against
Plaintiff because of conduct protected by the FMLA, the FLSA and the FFCRA.

103. Defendant Harfst unlawfully interfered with, restrained, or denied the exercise of (or
attempt to exercise) any rights provided by the FMLA, the FLSA, and the FFCRA, and/or
otherwise discharged or discriminated against Plaintiff because of conduct protected by the FMLA,

the FLSA and the FFCRA.,

16

 
104. Defendant Harfst violated the foregoing Acts and their implementing regulations which
constitute interfering with, restraining, or denying the exercise of rights under the Acts.

105. Defendant Harfst “interfered” with Plaintiff by discriminating or retaliating against
Plaintiff for exercising or attempting to exercise her rights under the Acts.

106. Defendant Harfst’s conduct was not in good faith and Defendant Harfst did not have
reasonable grounds for believing he did not violate the FMLA/FLSA/FFCRA.

107. Defendant Harfst’s conduct was willful and Defendant Harfst intended to deprive
Plaintiff of rights under the FMLA/FLSA/FFCRA.

108. Defendant Harfst willfully interfered with and punished Plaintiff for exercising her
FMLA/FLSA/FFCRA rights,

109. There is a causal link between the adverse actions and the employment actions herein,
including the termination of Plaintiff.

110. Plaintiff sustained damages as a result of Defendant Harfst’s conduct.

111, Defendant Harfst is liable for liquidated damages.

WHEREFORE, Plaintiff demands the following relief: (1) wages, employment benefits or
other compensation denied or lost by such violation, including but not limited to back and front
pay; (2) an amount of liquidated damages unless Defendant Harfst’s violation was in good faith
and Defendant Harfst had reasonable grounds for believing he did not violate the Act; (3) equitable
relief such as employment, restatement or promotion or payment of health care expenses; (4) a
reasonable attorney’s fee; (5) Plaintiff's expert witness fee, if any; (6) reinstatement to her former
position (with all back benefits she would have been entitled to); (7) other costs of the action; (8)
interest; and (9) an additional amount for the tax consequences for an award in Plaintiffs favor

under the Third Circuit’s Eshelman doctrine.

17

 
COUNT IV

FAMILY AND MEDICAL LEAVE ACT/
FAMILIES FIRST CORONAVIRUS RESPONSE ACT

STEPHANIE JONES y. EASTERN AIRLINES, LLC
FMLA/FLSA/FFCRA RETALIATION

112. Plaintiff incorporates paragraphs 1 through 111 herein by reference.

113. Defendant Eastern Airlines is a company with less than 500 employees and is thus
subject to the FFCRA.

114. Plaintiff was eligible for sick leave and paid and unpaid leave under the FMLA and the
FFCRA.

115. Plaintiff requested leave because she perceived she was unable to work because of a
bona fide need to care for her child (under 18 years of age) whose school or childcare provider
was closed or unavailable for reasons related to COVID-19.

116, Plaintiff was terminated as a result of her protected activity.

117, Defendant Eastern Airlines unlawfully retaliated and otherwise discriminated against
Plaintiff because of conduct protected by the FMLA/FLSA/FFCRA.

118. Defendant Eastern Airlines’ conduct was not in good faith and Defendant Eastern
Airlines did not have reasonable grounds for believing it did not violate the FMLA/FLSA/FFCRA.

119. Defendant Eastern Airlines’ conduct was willful and Defendant Eastern Airlines
intended to deprive Plaintiff of rights under the FMLA/FFCRA.

120, Defendant Eastern Airlines willfully interfered with and punished Plaintiff for
exercising her FMLA/FLSA/FFCRA rights.

121. Defendant Eastern Airlines illegally terminated Plaintiff in violation of the

FMLA/FLSA/FFCRA.

18

 
122. There is a causal link between the adverse actions and the employment actions herein,
including the termination of Plaintiff.

123. Plaintiff sustained damages as a result of Defendant Eastern Airlines’ conduct.

124, Defendant Eastern Airlines is liable for liquidated damages.

WHEREFORE, Plaintiff demands the following relief: (1) wages, employment benefits or
other compensation denied or lost by such violation, including but not limited to back and front
pay; (2) an amount of liquidated damages unless Defendant Eastern Airlines’ violation was in good
faith and Defendant Eastern Airlines had reasonable grounds for believing it did not violate the
Act; (3) equitable relief such as employment, reinstatement or promotion or payment of health
care expenses; (4) a reasonable attorney’s fee; (5) Plaintiff's expert witness fee, if any; (6)
reinstatement to her former position (with all back benefits she would have been entitled to); (7)
other costs of the action; (8) interest; and (9) an additional amount for the tax consequences for an
award in Plaintiff's favor under the Third Circuit’s Eshelman doctrine.

COUNT V

FAMILY AND MEDICAL LEAVE ACT/
FAMILIES FIRST CORONAVIRUS RESPONSE ACT

STEPHANIE JONES v. JOSEPH A. MAROTTA
RETALIATION
125. Plaintiff incorporates paragraphs 1 through 124 herein by reference.
126, At ail times, Defendant Marotta was acting in an agency and representative capacity
with Defendant Eastern Airlines.

127. Plaintiff was eligible for sick leave and paid leave under the FMLA and FFCRA,.

19

 
128. Plaintiff requested leave because she perceived she was unable to work because of a
bona fide need to care for her child (under 18 years of age) whose school or childcare provider
was closed or unavailable for reasons related to COVID-19.

129. Plaintiff was terminated as a result of her protected activity.

130. Defendant Marotta knew that Plaintiff requested FMLA/FFCRA leave.

131. Defendant Marotta was angered by Plaintiff's request for FMLA/FFCRA leave.

132. Defendant Marotta terminated and unlawfully retaliated and otherwise discriminated
against Plaintiff because of conduct protected by the FMLA/FLSA/FFCRA.

133. Defendant Marotta’s conduct was not in good faith and Defendant Marotta did not have
reasonable grounds for believing he did not violate the FMLA/FLSA/FFCRA.

134. Defendant Marotta’s conduct was willful and Defendant Marotta intended to deprive
Plaintiff of rights under the FMLA/FLSA/FFCRA.

135, There is a causal link between the adverse actions and the employment actions herein,
including the termination of Plaintiff.

136. Plaintiff sustained damages as a result of Defendant Marotta’s conduct.

137. Defendant Marotta is liable for liquidated damages.

WHEREFORE, Plaintiff demands the following relief: (1) wages, employment benefits or
other compensation denied or lost by such violation, including but not limited to back and front
pay; (2) an amount of liquidated damages unless Defendant Marotta’s violation was in good faith
and Defendant Marotta had reasonable grounds for believing he did not violate the Act; (3)
equitable relief such as employment, reinstatement or promotion or payment of health care
expenses; (4) a reasonable attorney’s fee; (5) Plaintiffs expert witness fee, if any; (6) reinstatement

to her former position (with all back benefits she would have been entitled to); (7) other costs of

20

 
the action; (8) interest; and (9) an additional amount for the tax consequences for an award in
Plaintiff's favor under the Third Circuit’s Eshelman doctrine.
COUNT VI

FAMILY AND MEDICAL LEAVE ACT/
FAMILIES FIRST CORONAVIRUS RESPONSE ACT

STEPHANIE JONES v. STEVE HARFST
RETALIATION

138. Plaintiff incorporates paragraphs 1 through 137 herein by reference.

139. Atall times, Defendant Harfst was acting in an agency and representative capacity with
Defendant Eastern Airlines.

140. Plaintiff was eligible for sick leave and paid leave under the FMLA/FFCRA.

141. Plaintiff requested leave because she perceived she was unable to work because of a
bona fide need to care for her child (under 18 years of age) whose school or childcare provider
was closed or unavailable for reasons related to COVID-19.

142, Plaintiff was terminated as a result of her protected activity.

143. Defendant Harfst knew that Plaintiff requested FMLA/FFCRA leave.

144, Defendant Harfst was involved in the decision to terminate Plaintiff.

145. Defendant Harfst terminated and unlawfully retaliated and otherwise discriminated
against Plaintiff because of conduct protected by the FALA/FLSA/FFCRA,

146. Defendant Harfst’s conduct was not in good faith and Defendant Harfst did not have
reasonable grounds for believing he did not violate the FMLA/FLSA/FFCRA.

147. Defendant Harfst’s conduct was willful and Defendant Harfst intended to deprive

Plaintiff of rights under the FMLA/FLSA/FFCRA,

21
148. There is a causal link between the adverse actions and the employment actions herein,
including the termination of Plaintiff.

149, Plaintiff sustained damages as a result of Defendant Harfst’s conduct.

150. Defendant Harfst is liable for liquidated damages.

WHEREFORE, Plaintiff demands the following relief: (1) wages, employment benefits or
other compensation denied or lost by such violation, including but not limited to back and front
pay; (2) an amount of liquidated damages unless Defendant Harfst’s violation was in good faith
and Defendant Harfst had reasonable grounds for believing he did not violate the Act; (3) equitable
relief such as employment, reinstatement or promotion or payment of health care expenses; (4) a
reasonable attorney’s fee; (5) Plaintiff’s expert witness fee, if any; (6) reinstatement to her former
position (with all back benefits she would have been entitled to); (7) other costs of the action; (8)
interest; and (9) an additional amount for fhe tax consequences for an award in Plaintiff’s favor
under the Third Circuit’s Eshelman doctrine.

COUNT VII
42 U.S.C. §1981 RACE DISCRIMINATION
STEPHANIE JONES vy. ALL DEFENDANTS

151, Plaintiff incorporates paragraphs 1 through 150 herein by reference.

152. Defendants have discriminated against Plaintiff because of her race, depriving her of
the enjoyment of all of the benefits, privileges, terms and conditions of her contractual relationship
with Defendant Eastern Airlines, and causing the termination of that contractual relationship.

153. Plaintiff is entitled to compensatory and punitive damages, as well as back pay, front

pay, attorney’s fees, costs and interest,

22

 
WHEREFORE, Plaintiff demands the following relief: (1) wages, employment benefits or
other compensation denied or lost by such violation, including but not limited to back and front
pay; (2) compensatory damages, including pain, suffering and humiliation; (3) punitive damages;
(4) equitable relief such as employment, reinstatement or promotion or payment of health care
expenses; (5) a reasonable attorney’s fee; (6) Plaintiff’s expert witness fee, if any; (7) reinstatement
to her former position (with all back benefits she would have been entitled to); (8) other costs of
the action; (9) interest; and (10) an additional amount for the tax consequences for an award in

Plaintiffs favor under the Third Circuit’s Eshelman doctrine.

Respectfully submitted,

Date: 7/2/2020 By: s/Edward C. Sweeney
Edward C. Sweeney, Esquire
Attorney for Plaintiff
LD. No. 64565
Wusinich & Sweeney, LLC
211 Welsh Pool Road, Suite 236
Exton, PA 19341
(610) 594-1600
Validation of signature code: ECS1942

 

 

23

 
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STEPHANIE JONES : CIVIL ACTION —- LAW
Plaintiff : No. 2:20-cv-01927-RBS
VS. :
EASTERN AIRLINES, LLC : JURY TRIAL DEMANDED
and :
JOSEPH MAROTTA
and
STEVE HARFST
Defendants
CERTIFICATE OF SERVICE

 

I, Edward C. Sweeney, Esquire, certify that I filed the Amended Complaint in the above-
captioned matter electronically with the Clerk of the United States District Court for the Eastern District
of Pennsylvania on 7/2/2020, and I sent a true and correct copy of the Amended Complaint via first class
mail, postage prepaid on 7/2/2020 to

Mark A. Saloman, Esquire
FordHarrison LLP
300 Connell Drive, Suite 4100
Berkeley Heights, NJ 07922

Date: 7/2/2020 s/Edward C. Sweeney

Edward C. Sweeney, Esquire
Attorney for Plaintiff

 

 
